Exhibit 10.6

 

AMENDMENT AGREEMENT

 

This Amendment Agreement (the “Agreement”), dated as of March 28, 2013, is by
and between Pacific Ethanol, Inc., a Delaware corporation with offices located
at 400 Capitol Mall, Suite 2060, Sacramento, CA 95814 (the “Company”), and the
holder identified on the signature page hereto (“Holder”).

 

R E C I T A L S

 

A.                  On or about January 11, 2013, the Company issued (i)
$22,192,490.64 in aggregate principal amount of its senior unsecured notes (the
“Notes”) and (ii) a warrant (the “Warrant”) to purchase the Company’s common
stock, $0.001 par value per share (the “Common Stock”), pursuant to a Securities
Purchase Agreement dated as of December 19, 2012 (the “Securities Purchase
Agreement”) to the Holder and certain other investors signatory thereto
(collectively, the “Investors”). Capitalized terms not defined herein shall have
the meaning as set forth in the Securities Purchase Agreement as amended hereby.

 

B.                  In connection with the execution and delivery of the
Securities Purchase Agreement, the Company entered into that certain
Registration Rights Agreement, dated as of January 11, 2013 (the “Registration
Rights Agreement”), by and between the Company and the Investors, pursuant to
which the Company agreed to provide certain registration rights with respect to
the Registrable Securities (as defined in the Registration Rights Agreement)
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

C.                  Pursuant to the terms of the Registration Rights Agreement,
the Company filed with the SEC a registration statement on Form S-1
(Registration No. 333-186551) (the “Filed Registration Statement”) covering the
Registrable Securities (as defined in the Registration Rights Agreement).

 

D.                  The Company and the Holder desire to enter into this
Agreement, pursuant to which, among other things, the Company and the Holder
shall amend the Securities Purchase Agreement, the Registration Rights
Agreement, the Note and the Warrant (collectively, the “Offering Documents”).

 

E.                  As a closing condition to the transactions contemplated
hereby, each of the holders of Notes and Warrants and signatories to the
Securities Purchase Agreement and the Registration Rights Agreement as of the
date hereof other than the Holder (the “Other Holders”) are executing agreements
identical to this Agreement (the “Other Agreements”, and together with this
Agreement, the “Agreements”).

 

A G R E E M E N T

 

1.                  Closing. Upon confirmation that the conditions to closing
specified in this Agreement have been satisfied or duly waived by the Holder or
the Company, as applicable, the closing of the amendments contemplated by this
Agreement (the “Closing”) shall occur on March 28, 2013 or such other date as is
mutually acceptable to the Holder and the Company (the “Closing Date”).

 



1

 

 

2.                  Amendments to Offering Documents.

 

2.1              Ratifications. Except as otherwise expressly provided herein,
each of the Securities Purchase Agreement, the Registration Rights Agreement,
the Warrant and the Note, is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects, except that on and after
the date of this Agreement: (i) all references in the Securities Purchase
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Securities Purchase Agreement shall mean the Securities
Purchase Agreement as amended by this Agreement, (ii) all references in the
other Transaction Documents (as defined in the Securities Purchase Agreement) to
“the Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words
of like import referring to the Securities Purchase Agreement shall mean the
Securities Purchase Agreement as amended by this Agreement, (iii) all references
in the Registration Rights Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Registration Rights
Agreement shall mean the Registration Rights Agreement as amended by this
Agreement, (iv) all references in the other Transaction Documents to the
“Registration Rights Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Registration Rights Agreement shall mean the
Registration Rights Agreement as amended by this Agreement, (v) all references
in the Warrant to “this Warrant”, “hereto”, “hereof”, “hereunder” or words of
like import referring to the Warrant shall mean the Warrant as amended by this
Agreement, (vi) all references in the other Transaction Documents to “the
Warrant”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Warrant shall mean the Warrant as amended by this Agreement, (vii) all
references in the Note to “this Note”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Note shall mean the Note as amended by this
Agreement, and (viii) all references in the other Transaction Documents to “the
Note”, “thereto”, “thereof”, “thereunder” or words of like import referring to
the Note shall mean the Note as amended by this Agreement.

 

2.2              Amendment to Registration Rights Agreement. The Registration
Rights Agreement is hereby amended as follows:

 

A.                The defined term “Filing Deadline” is hereby amended and
restated as follows:

 

““Filing Deadline” means (i) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), June 30, 2013 and (ii) with
respect to any additional Registration Statements that may be required to be
filed by the Company pursuant to this Agreement, the date on which the Company
was required to file such additional Registration Statement pursuant to the
terms of this Agreement.”

 

2.3              Amendment to Securities Purchase Agreement. The Securities
Purchase Agreement is hereby amended as follows:

 

A.          Section 3.1(f) of the Securities Purchase Agreement is hereby
amended and restated as follows:

 



2

 

 

“(f) The Securities. The Securities (including the Warrant Shares and an
aggregate of 3,289,727 shares of Common Stock that may be issued as Interest
Shares) are duly authorized and, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and will not be subject to preemptive
or similar rights of stockholders (except for rights that have been waived or
complied with). By no later than the Filing Deadline (as defined in the
Registration Rights Agreement), the Company will have reserved from its duly
authorized capital stock all 25,630,286 shares of Common Stock issuable upon
exercise of the Warrants. Any Interest Shares issued pursuant to the terms of
the Notes, when and if issued, will be duly authorized, duly and validly issued,
fully paid and nonassessable, free and clear of all Liens and will not be
subject to preemptive or similar rights of stockholders (except for rights that
have been waived or complied with). The offer, issuance and sale of the Notes,
the Interest Shares, the Warrants and the Warrant Shares to the Investors
pursuant to the Agreement, and in the case of the Warrant Shares and Interest
Shares, pursuant to the Warrants and Notes, respectively, are exempt from the
registration requirements of the 1933 Act.”

 

2.4              Amendments to Warrants. The Warrant is hereby amended as
follows:

 

A.          The following clause in the introductory paragraph to the Warrant,
“at any time or times on or after the date hereof (the “Issuance Date”)”, is
hereby amended and restated to read as follows: “at any time or times on or
after June 30, 2013 (the “Initial Exercisability Date”)”.

 

B.           The references to “Issuance Date” in Sections 1(a) and (h) of the
Warrant are hereby amended and restated to read as follows: “Initial
Exercisability Date”.

 

C.           Subclause (iii) of Section 5 of the Warrant is hereby amended and
restated to read as follows:

 

“(iii) shall, commencing on the Initial Exercisability Date and for so long as
this Warrant is outstanding after the Initial Exercisability Date, take all
action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
exercise of this Warrant, 100% of the number of shares of Common Stock issuable
upon exercise of this Warrant then outstanding (without regard to any
limitations on exercise).”

 

D.          The Warrant is amended to include a new Section 1(h) as follows:

 



3

 

 

“(h)               Principal Market Regulation. This Warrant may not be
exercised if (a) any of the Convertible Notes (as defined in the Note), Series A
Warrants (as defined in the Note) or Series B Warrants (as defined in the Note)
issued in the Convertible Note Transaction (as defined in the Note) are
outstanding and the Company has not obtained stockholder approval pursuant to
NASDAQ Listing Rule 5635(d) for the issuance of more than 19.99% of the total
number of shares of Common Stock outstanding on December 19, 2012 pursuant to
the Convertible Notes, Series A Warrants and Series B Warrants issued in the
Convertible Note Transaction, or (b) none of the Convertible Notes, Series A
Warrants or Series B Warrants issued in the Convertible Note Transaction are
outstanding and the Company has not obtained stockholder approval pursuant to
NASDAQ Listing Rule 5635(d) for the issuance of more than 19.99% of the total
number of shares of Common Stock outstanding on December 19, 2012 pursuant to
the Convertible Notes, Series A Warrants and Series B Warrants issued in the
Convertible Note Transaction and the sum of (A) the aggregate number of Warrants
Shares contemplated to be issued pursuant to the exercise, (B) the aggregate
number of Warrant Shares previously issued pursuant to the terms of this Warrant
and the other Warrants, and (C) the aggregate number of shares issued pursuant
to the Convertible Notes, Series A Warrants and Series B Warrants issued in the
Convertible Note Transaction will be more than 19.99% of the total number of
shares of Common Stock outstanding on December 19, 2012 unless the Company has
obtained either (x) stockholder approval for the issuance of more than such
number of shares of Common Stock pursuant to NASDAQ Listing Rule 5635(d) or
(y) a waiver from NASDAQ of compliance with Rule 5635(d).”

 

2.5              Amendments to Note. The Note is hereby amended as follows:

 

A.          Section 1.3 of the Note is amended and restated to read in its
entirety as follows:

 

“1.3 Until such time as the outstanding balance of the Note and the Other Notes
are paid in full, within three Business Days of the receipt by the Company of
any Net Cash Proceeds or any distributions to which the Company is entitled to
with respect to Net Cash Proceeds received by any Subsidiary arising from any
(i) Asset Sale (other than Asset Sales made pursuant to Section 5.6),
(ii) Equity Issuance, (iii) Debt Issuance, or (iv) Property Loss Event, the
Company shall prepay the Note and the Other Notes, ratably in accordance with
their respective principal amounts, in an amount equal to 100% of such Net Cash
Proceeds (or that amount necessary to pay the Note and the Other Notes in full);
provided, that:

 

(a)                any such Net Cash Proceeds (or distributions with respect to
Net Cash Proceeds) arising from any Equity Linked Issuance (other than the
Convertible Note Transaction) shall, notwithstanding anything to the contrary in
this Section 1.3, be applied as follows:

 

(i)                          until such time as the Company has made prepayments
in accordance with this clause (a) in an aggregate amount equal to $653,895, to
the prepayment of the Notes and Other Notes, ratably in accordance with their
respective principal amounts;

 



4

 

 

(ii)                        after the Company has made all payments required by
the foregoing clause (a) and until such time as all 2013 Pacific Holding Debt is
owned by the Company or no 2013 Pacific Holding Debt remains outstanding, 100%
of such Net Cash Proceeds shall be applied, as elected by the Company, to either
(x) the purchase by the Company of the 2013 Pacific Holding Debt (to the extent
the same is permitted by the terms of the Pacific Holding Credit Facilities) or
(y) the prepayment of the Notes and Other Notes, ratably in accordance with
their respective principal amounts; and

 

(iii)                      after such time as all 2013 Pacific Holding Debt is
owned by the Company or no 2013 Pacific Holding Debt remains outstanding, the
Reduced Percentage of such Net Cash Proceeds shall be applied to the prepayment
of the Notes and Other Notes, ratably in accordance with their respective
principal amounts; provided, that no such Net Cash Proceeds shall be applied to
make capital contributions or investments in, or otherwise purchase any
Indebtedness, equity interests or Convertible Securities of any Subsidiary of
the Company (provided however, that for purposes of this clause (iii), the
proviso in the definition of “Subsidiary” will be disregarded). For the purposes
of this Note, the “Reduced Percentage” means 75% until the occurrence of a
Threshold Balance Reduction, and 50% thereafter.

 

(b)               any such Net Cash Proceeds (or distributions with respect to
Net Cash Proceeds) arising from the issuance of the Series A Notes, the Series A
Warrants and the Series B Warrants in the Convertible Note Transaction shall,
notwithstanding anything to the contrary in this Section 1.3, be applied as
follows:

 

(i)                          the Company shall use that portion of such Net Cash
Proceeds determined by the Company to purchase a portion of the June
Indebtedness and limited liability company interests of New PE Holdco LLC, a
Delaware limited liability company, held by the holder(s) of the June
Indebtedness; and

 

(ii)                        the Company shall use an aggregate of $3.5 million
of such Net Cash Proceeds to purchase from the Revolving Lenders the Revolving
Loans (as such terms are defined in the Pacific Holdings Restated Credit
Facility), ratably in accordance with their additional priming facility
commitments.

 

(c)                any such Net Cash Proceeds (or distributions with respect to
Net Cash Proceeds) arising from the issuance of the Series B Notes in the
Convertible Note Transaction shall, notwithstanding anything to the contrary in
this Section 1.3, be applied as follows:

 

(i)                          the Company shall use that portion of such Net Cash
Proceeds determined by the Company to purchase the remaining portion of the June
Indebtedness and limited liability company interests of New PE Holdco LLC, a
Delaware limited liability company, held by the holder(s) of the June
Indebtedness;

 



5

 

 

(ii)                        next, the Company shall place $2.0 million of such
Net Cash Proceeds into a reserve account to service subordinated debt
obligations of the Company; and

 

(iii)                      the balance of such Net Cash Proceeds, if any, to pay
down the Note, the Other Notes and/or the Revolving Loans (as such term is
defined in the Pacific Holding Restated Credit Facility).

 

Until such time as the outstanding balance of the Note and the Other Notes has
been paid in full, within three (3) Business Days of the receipt by the Company
of any payment of principal or interest on the Specified A-2 Debt (collectively,
“Debt Repayment Amounts”), the Company shall prepay the Note and the Other
Notes, pro rata in accordance with the respective Principal amounts thereof, in
an amount equal to such Debt Repayment Amounts.”

 

B.                 Section 19.9(x) of the Note is amended and restated to read
in its entirety as follows:

 

“(x) either (a) the Company has obtained stockholder approval pursuant to NASDAQ
Listing Rule 5635(d) for the issuance of more than 19.99% of the total number of
shares of Common Stock outstanding on December 19, 2012 pursuant to the
Convertible Notes, Series A Warrants and Series B Warrants issued in the
Convertible Note Transaction and the sum of (A) the aggregate number of Interest
Shares contemplated to be issued as Interest Shares under this Note and all
Other Notes, (B) any Interest Shares previously issued pursuant to the terms of
this Note and the Other Notes, and (C) the aggregate number of Warrant Shares
(as defined in the Purchase Agreement) that have been or may be issued pursuant
to the exercise of all Warrants (as defined in the Purchase Agreement) purchased
pursuant to the Purchase Agreement is less than 19.99% of the total number of
shares of Common Stock outstanding on December 19, 2012 unless the Company has
obtained either (1) stockholder approval for the issuance of more than such
number of shares of Common Stock pursuant to NASDAQ Listing Rule 5635(d) or
(2) a waiver from NASDAQ of compliance with Rule 5635(d), or (b) the Company has
not obtained stockholder approval pursuant to NASDAQ Listing Rule 5635(d) for
the issuance of more than 19.99% of the total number of shares of Common Stock
outstanding on December 19, 2012 pursuant to the Convertible Notes, Series A
Warrants and Series B Warrants issued in the Convertible Note Transaction and
none of the Convertible Notes, Series A Warrants or Series B Warrants issued in
the Convertible Note Transaction are outstanding and the sum of (A) the
aggregate number of Interest Shares contemplated to be issued as Interest Shares
under this Note and all Other Notes, (B) any Interest Shares previously issued
pursuant to the terms of this Note and the Other Notes, (C) the aggregate number
of Warrant Shares (as defined in the Purchase Agreement) that have been or may
be issued pursuant to the exercise of all Warrants (as defined in the Purchase
Agreement) purchased pursuant to the Purchase Agreement and (D) the aggregate
number of shares issued pursuant to the Convertible Notes, Series A Warrants and
Series B Warrants issued in the Convertible Note Transaction is less than 19.99%
of the total number of shares of Common Stock outstanding on December 19, 2012
unless the Company has obtained either (1) stockholder approval for the issuance
of more than such number of shares of Common Stock pursuant to NASDAQ Listing
Rule 5635(d) or (2) a waiver from NASDAQ of compliance with Rule 5635(d), and”.

 



6

 

 

C.                 Section 19.39 of the Note is amended and restated to read in
its entirety as follows:

 

“19.39 “Specified A-2 Debt” shall mean the Tranche A-2 Term Loans (as defined in
the Pacific Holdings Restated Credit Facility) acquired by the Company (a) on
the Issuance Date with the proceeds of the issuance of the Note and the Other
Notes, and (b) with the proceeds of the issuance of the Convertible Notes and
the Convertible Note Warrants.”

 

D.                Section 19.41 of the Note is amended and restated to read in
its entirety as follows:

 

“19.41 “Threshold Balance Reduction” means, the aggregate outstanding principal
balance of the Note and all Other Notes shall be less than the sum of (i)
$10,769,297.82 plus (ii) the aggregate amount of all payments made by the
Company against the Revolving Loans pursuant to Section 1.3(b)(ii) and/or
Section 1.3(c)(iii) hereof.”

 

E.                 The Note is amended to include a new Section 19.47 as
follows:

 

“19.47 “Convertible Note Transaction” means the transaction entered into on or
about the date of the first amendment to this Note for the issuance and sale by
the Company of (i) one or more amortizing subordinated notes in the aggregate
principal amount of up to $6 million (the “Series A Notes”), warrants to
purchase up to 11,826,000 shares of Common Stock (the “Series A Warrants”) and
warrants to purchase up to 15,768,000 shares of Common Stock (the “Series B
Warrants”), and (ii) one or more additional amortizing subordinated notes in the
aggregate principal amount of up to $8 million (the “Series B Notes,” and
together with the Initial Notes, the “Convertible Notes”), such Series B Notes
to be issued and sold by the Company following approval by the Company’s
stockholders of the Convertible Note Transaction and the satisfaction of certain
equity and other conditions.”

 

F.            The Note is amended to include a new Section 19.48 as follows:

 

“19.48 “June Indebtedness” means amounts due and owning on June 25, 2013 under
the Pacific Holding Restated Credit Facility.”

 

2.6              Other Agreements of the Company and the Holder. The Company and
the Holder hereby agree as follows:

 



7

 

 

A.                For the avoidance of doubt, payment pursuant to the
Convertible Notes or the Convertible Note Warrants of any portion of the Buy-In
Price in connection with a Conversion Failure or a Delivery Failure (as such
terms are defined in the Convertible Notes or the Convertible Note Warrants)
shall not constitute a violation of the covenants in Section 5.5 of Note.

 

B.                 All information provided to the Holder through the date of
this Agreement with respect to the Convertible Note Transaction is deemed
Consented Information and Privately Posted Information.

 

C.                 The Indebtedness evidenced by the Convertible Notes shall be
deemed Subordinated Indebtedness.

 

D.                Any use of Net Cash Proceeds in accordance with Section 1.3 of
the Note shall be deemed to be a Permitted Investment.

 

2.7              Withdrawal of Filed Registration Statement. Holder hereby
consents to the Company withdrawing the Filed Registration Statement with the
SEC. Nowithstanding Section 1 hereof, the provisions of this Section 2.7 shall
take effect immediately upon the execution if this Agreement by the Company, the
Holder and the Other Holders.

 

3.                  Company’s Representations and Warranties.

 

3.1              Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Company and shall constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

3.2              No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Company or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Company, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Company to perform its obligations
hereunder.

 

4.                  Holder’s Representations and Warranties.

 

4.1              Ownership of Note and Warrant. The Holder owns the Note and the
Warrant free and clear of any liens (other than the obligations pursuant to this
Agreement and applicable securities laws).

 



8

 

 

4.2              Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Holder and shall constitute
the legal, valid and binding obligations of the Holder enforceable against the
Holder in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

4.3              No Conflicts. The execution, delivery and performance by the
Holder of this Agreement and the consummation by the Holder of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Holder or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

 

5.                  Covenants.

 

5.1              Reasonable Best Efforts. The Company shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement. The Holder shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 7 of this Agreement.

 

5.2              Disclosure of Transactions and Other Material Information. On
or before 9:30 a.m., New York time, on the first (1st) Business Day following
the date of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by this
Agreement in the form required by the 1934 Act and attaching this Agreement (the
“8-K Filing”). From and after the issuance of the 8-K Filing, the Company shall
have disclosed all material, non-public information (if any) delivered to any of
the Buyers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Agreements.

 

5.3              Fees. The Company shall be responsible for all costs and
expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all legal fees and disbursements in
connection therewith.

 



9

 

 

6.                  Conditions to Company’s Obligations Hereunder. The
obligations of the Company to the Holder hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Holder with prior written notice
thereof:

 

6.1              The Holder shall have duly executed this Agreement and
delivered the same to the Company.

 

6.2              Each of the Other Holders shall have duly executed the Other
Agreement of such Other Holder and delivered the same to the Company.

 

6.3              The representations and warranties of the Holder shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and the Holder shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Holder at or prior to the Closing Date.

 

6.4              The Convertible Note Transaction (as defined in the Note, as
amended), shall close concurrent with the Closing.

 

7.                  Conditions to Holder’s Obligations Hereunder. The
obligations of the Holder hereunder are subject to the satisfaction of each of
the following conditions, provided that these conditions are for the Holder's
sole benefit and may be waived by the Holder at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

7.1              The Company shall have duly executed and delivered this
Agreement to the Holder.

 

7.2              The Company shall have delivered to the Holder a copy of each
Other Agreement, duly executed and delivered by the Company and each Other
Holder party thereto.

 

7.3              The Company shall have delivered to the Holder a certificate,
in the form acceptable to the Holder, duly executed by the Secretary of the
Company and dated as of the Closing Date, as to (i) the resolutions authorizing
the transactions contemplated hereby as adopted by the Company’s board of
directors, in a form reasonably acceptable to the Holder, (ii) the Certificate
of Incorporation of the Company and (iii) the Bylaws of the Company, each as in
effect at the Closing.

 

7.4              Each and every representation and warranty of the Company
contained herein shall be true and correct in all material respects as of the
date when made and as of the Closing Date as though originally made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date. The Holder shall have received a
certificate, duly executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by the Holder in the form acceptable to the Holder.

 



10

 

 

7.5              No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Agreements.

 

7.6              The Company shall have delivered to the Holder such other
documents relating to the transactions contemplated by this Agreement as the
Holder or its counsel may reasonably request.

 

8.                  Termination. In the event that the Closing does not occur on
or before five (5) Business Days from the date hereof due to the Company's or
the Holder's failure to satisfy the conditions set forth in Sections 6 and 7
hereof (and the nonbreaching party's failure to waive such unsatisfied
conditions(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party. Upon such termination,
the terms hereof shall be null and void and the parties shall continue to comply
with all terms and conditions of the Agreements, as in effect prior to the
execution of this Agreement.

 

[The remainder of the page is intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PACIFIC ETHANOL, INC.

 

By: /s/ Bryon T. McGregor                        

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

  HOLDER:           [_______________]

 

 

 

 

 

13



 